Case 1:20-cv-02801-JMS-MJD Document 35 Filed 04/13/21 Page 1 of 2 PageID #: 233




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


 TYLER CAMERON GUTTERMAN, et al.                      )
                                                      )
                               Plaintiffs,            )
                                                      )
                          v.                          )       No. 1:20-cv-02801-JMS-MJD
                                                      )
 INDIANA UNIVERSITY, BLOOMINGTON, et                  )
 al.                                                  )
                                                      )
                               Defendants.            )




                          MINUTE ENTRY FOR APRIL 13, 2021
                         TELEPHONIC STATUS CONFERENCE
                    HON. MARK J. DINSMORE, MAGISTRATE JUDGE


        The parties appeared by telephone for a Status Conference. The parties discussed the

 status of and future plans for discovery.

        This matter is scheduled for a telephonic status conference on Monday, May 24, 2021 at

 4:00 p.m. (Eastern) to discuss case status, as well as the parties' readiness for the upcoming

 settlement conference. Counsel shall attend the status conference by calling the designated

 telephone number, to be provided by the Court via email generated by the Court's ECF system.



        Dated: 13 APR 2021
Case 1:20-cv-02801-JMS-MJD Document 35 Filed 04/13/21 Page 2 of 2 PageID #: 234




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record via
 email generated by the Court's ECF system.
